IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:     SCHEDULE OF HOLIDAYS     : No. 544 JUDICIAL ADMINISTRATION
           FOR YEAR 2022 FOR STAFFS : DOCKET
           OF THE APPELLATE COURTS :
           AND THE ADMINISTRATIVE :
           OFFICE OF PENNSYLVANIA :
           COURTS                   :


                                         ORDER


               PER CURIAM:

                       AND NOW, this 31st day of December, 2020, it is hereby ordered
         that the following paid holidays for calendar year 2022 will be observed on the
         dates specified below by all employees of the appellate courts and the
         Administrative Office of Pennsylvania Courts:


               December      31, 2021            New Year’s Day Observed
               January       17, 2022            Martin Luther King, Jr. Day
               February      21, 2022            Presidents’ Day
               April         15, 2022            Good Friday
               May           30, 2022            Memorial Day
               July          04, 2022            Independence Day
               September     05, 2022            Labor Day
               October       10, 2022            Columbus Day
               November      08, 2022            Election Day**
               November      11, 2022            Veterans’ Day
               November      24, 2022            Thanksgiving Day
               November      25, 2022            Day after Thanksgiving
               December      26, 2022            Christmas Day Observed



         **AOPC only; Appellate courts will be open.